DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: 
The IDS submitted on 3/11/2022 cites TWM565243.  This reference teaches a computer fans with a flowpath embedded in the fan frame’s peripheral wall section.  The claim recites that the peripheral wall is formed with a first and second pipe.  The issue becomes what is the meaning of “with” in the context of the claim and disclosure. “With” has several definitions: 1) accompanied by and 2) possessing as a feature (see oxford online dictionary).  Given the context of the disclosure the first definition is the most appropriate.  Thus, the claim conveys the meaning of the peripheral wall formed with (i.e. formed and accompanied by) a first and second pipe.  It is thus clear, to this Examiner at least) that a separate and distinct pipe/tube is required so as to accompany the wall.  Since TWM565243 has a flowpath embedded in the fan’s wall, there is not a separate and distinct pipe/tube and thus the flowpath cannot be reasonably construed as reading on the claim. 
Claim 1 is allowed.  Claim 1 remains allowable for the recitation of the bearing cup. This limitation effectively limits the fan to a computer’s common axial fan. The axial fan used in the rejection was in a different field of endeavor, in-line axial fans designed for orders of magnitude more flow compared to the computer's axial fan. Thus, any 
Claims 4-13 are allowed. Claim 4 and its dependents are allowable for the plurality of pipes connected to a plurality of fans. Claim 11 and its dependents are allowable for the plurality of pipes connected to wall section. While the prior art  shows a single pipe and one of ordinary skill in the art could merely duplicate the number of pips connected to the sidewall, the embodiment remains allowable due to the lack of obvious predictable results that would follow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1 and 3-13 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN O. PETERS
Examiner
Art Unit 3745


/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745